Citation Nr: 1818214	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-40 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S.P.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from December 1956 to December 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that hearing is of record.

In August 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during participation in Operation Plumbbob in 1957.

2.  The Defense Threat Reduction Agency (DTRA) reported that the Veteran's exposure did not exceed 16 rem external gamma dose, 0.5 rem external neutron dose, and 1 rem internal committed dose to the prostate.

3.  Prostate cancer was not shown in service and the weight of the evidence is against a finding that his prostate cancer was related to or caused by his active service, to include as secondary to ionizing radiation exposure.
CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board at a July 2016 hearing.

The Veteran's claims file was reviewed by a VA physician, Director, Post-9/11 Era Environmental Health Service, and neither the Veteran, nor his representative, has objected to the adequacy of the medical advisory opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For cases involving radiation exposure, service connection can be established in three ways.  First, service connection can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, as stated above, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia); cancer of the thyroid; cancer of the breast; cancer of the pharynx; cancer of the esophagus; cancer of the stomach; cancer of the small intestine; cancer of the pancreas; multiple myeloma; lymphomas (except Hodgkin's disease); cancer of the bile ducts; cancer of the gall bladder; primary liver cancer (except if cirrhosis or hepatitis B is indicated); cancer of the salivary glands; cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C. § 1112(c)(2); 38 C.F.R. § 3.309(d).  Prostate cancer is not included on this list.

If a veteran does not have one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes prostate cancer.  38 C.F.R. § 3.311(b)(2).

The Veteran filed his service connection claim for prostate cancer in March 2012, which was denied by a September 2013 rating decision.  He asserts that his prostate cancer was the result of ionizing radiation exposure during Operation Plumbbob. 

The Veteran's service records show that he participated in Operation Plumbbob, and as such, ionizing radiation exposure is conceded.  However, as noted, prostate cancer is not one of the listed diseases under 38 C.F.R. § 3.309(d)(2). 

38 C.F.R. § 3.311 provides for the development of claims based on an assertion of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to presumption of service connection, but rather, establish a procedure for handling a veteran's claim based on radiation exposure.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Under 38 C.F.R. § 3.311, all claims in which it is established that a radiogenic disease first became manifest after service, and it is asserted that the disease resulted from radiation exposure, a dose assessment of that radiation exposure must be undertaken.

In August 2013, DTRA confirmed that the Veteran participated in Operation Plumbbob in 1957.  DTRA used theoretical maximum doses utilizing the actual radiation level measurements and technical calculations from atmospheric nuclear test detonations.  DTRA reported that these maximum doses were based on worst-case parameters and assumptions, not all of which the Veteran may have encountered.  DTRA reported that input from the Veteran was carefully reviewed to ensure that no activities in his actual exposure scenarios would result in a higher dose than generated.  DTRA reported that the Veteran could have received during his participation in Operation Plumbbob no more than 16 rem external gamma dose, 0.5 rem external neutron dose, 0 rem internal committed dose to the prostate (alpha), and 1 rem internal committed dose to the prostate (beta + gamma).

At the July 2016 Board hearing, the Veteran testified that he was exposed to radiation through his duties at a veterinary specialist.  He testified that he was assigned to handling pigs during radiation testing.  He contended that he was exposed to a higher dose of radiation than the average soldier due to his duties during Operation Plumbbob.

In August 2017, the Veteran's claim was referred to the Under Secretary for Health for review in compliance with 38 C.F.R. § 3.311.

In November 2017, a VA physician, Director, Post-9/11 Era Environmental Health Service, reviewed the Veteran's claims file.  The VA physician reported that based on the information provided by DTRA (previous assigned dose was the maximum possible dose), the VA physician recalculated the Veteran's probability of causation using the Interactive RadioEpidemiological Program (IREP) to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  The VA physician reported that IREP calculated a 99th percentile value for the probability of causation of 16.95 percent.  The VA physician opined that the Veteran's prostate cancer was unlikely to have been caused by his exposure to ionizing radiation during his active service.

In November 2017, the Director of Compensation Service reviewed the Veteran's claims file and the response of the VA physician.  The Director of Compensation service opined that there was no reasonable possibility that the Veteran's prostate cancer could be attributed to ionizing radiation exposure during his active service.

Therefore, since the provisions of 38 C.F.R. § 3.311 have not been met, and in light of the aforementioned medical advisory opinion, service connection based on 38 C.F.R. § 3.311 is not warranted.

Regarding direct service connection, the Veteran's STRs do not show a diagnosis of prostate cancer during his service.  Furthermore, the Veteran had a normal separation examination in October 1958, which contained no evidence of prostate cancer.

The first medical evidence contained in the claims file regarding prostate cancer is not until his diagnosis in March 2012.  As such, the Veteran's medical records show that he began treatment for prostate cancer over five decades after his separation from service.

The record contains no diagnosis of prostate cancer either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary.  There is also no medical evidence linking the Veteran's current prostate cancer to his active service, and he has not submitted any medical opinion that even suggests a relationship between his prostate cancer and his active service.  See Shedden, 381 F.3d 1163, 1167.  Thus, there is no basis for service connection on a direct or presumptive basis.

The Veteran submitted an unclassified document regarding Operation Plumbbob and the radiation exposure therein. However, this evidence does not provide an actual dose estimate for the Veteran and there is no medical opinion explaining why the Veteran's estimated radiation exposure would be at least as likely as not to have caused prostate cancer approximately five decades after exposure.  Following the submission of the documents, VA obtained a medical opinion to determine if another dose estimate was necessary.  The Director of the Post-9/11 Environmental Health Service, a doctor with a master's degree in public health, wrote a statement indicating he had reviewed the documents the Veteran had submitted.  The doctor explained that it was accepted that the Veteran served as a veterinary specialist in service, and documenting the Veteran's reported levels of exposure, and the precautions he took.  It was also noted that the Veteran had several radiation badge readings from his time in service, with one badge not being returned.  However, the doctor explained that the doses received by all cohorts participating in Operation Plumbbob were less than the highest NTS cohort, and therefore the assigned dose estimate for the Veteran was already giving him the maximum benefit of the doubt.

The doctor acknowledged that the pigs were highly exposed, but he explained that they were not activated so they did not pose a serious external risk.  The doctor opined that he was certain that any additional dose estimate would result in a lower dose assignment based on the information the Veteran provided in his signed questionnaire and scenario of partition and radiation exposure.  As such, the Board finds that additional referral to the DTRA is unnecessary as it would be unlikely to substantiate a grant of service connection in this case.

Consideration has been given to the Veteran's assertion that his prostate cancer is due to ionizing radiation exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of prostate cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Prostate cancer is not the type of conditions that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests and radiation dose estimates were needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1377; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his prostate cancer, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating urologic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The criteria for service connection for prostate cancer have not been met, and the Veteran's claim is denied.


ORDER

Service connection for prostate cancer is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


